PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/172,156
Filing Date: 26 Oct 2018
Appellant(s): Shauh et al.



__________________
Robert A. Parsons
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 12, 2021.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated October 21, 2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The rejections made in the Office Action dated October 21, 2019 have also been included at the end of this Examiner’s Answer for clarity.
Response to Argument
Independent Claim 1
Regarding claim 1, Applicant first argues that Capps fails to teach the language in the preamble of the claim.  The language in the preamble itself, however, does not further limit claim 1 in this case.  A preamble limits a claim when it limits the structure of the claimed invention in some way, rather than merely stating a purpose or intended use.  See MPEP 2111.02.  Here, the body of the claim fully sets forth the limitations of the claimed invention, and the preamble merely states that claim 1 is directed to a “mobile payment method”, rather than providing any additional distinct limitations to the claimed invention.  Thus, the language in the preamble of claim 1 does not further limit the claim.
Applicant next argues that Capps fails to teach a mobile payment device because the mobile phone in Capps does not necessarily need to be a mobile payment device with mobile payment capability.  Even if the mobile device in Capps is not necessarily a payment device, however, the mobile device still has the capability to run applications for providing purchasing requests and payments (¶ 27: “When the consumer accesses the transaction specific web page from a mobile device (e.g., via the transaction-specific URL), the service provider: (e) displays a token ID on the transaction-specific web page. . . . The service provider can then: (f) receive confirmation that the consumer has presented the token ID and a payment to the POS terminal”).
Applicant further argues that Capps fails to teach providing transaction information because the purchase request fails to include all the different types of transaction information explained in specification page 14.  Capps is only cited, however, for “providing transaction information for a transaction”, which is disclosed by a purchase request because purchase information would encompass transaction information (¶ 47: “The method calls for the consumer to provide a purchase request on a web-based interface, and the payment for the purchase request”).  As discussed further below, the other cited references disclose that this transaction information can be various types of other information used in a transaction. 
Applicant next argues that Capps fails to disclose the validation token because the token IDs in Capps are used for referencing transaction details at a point of sale (POS) terminal, and thus does not disclose using the validation token to verify that the web payment session is originated from a valid merchant.  As the claims are currently written, however, they only claim that “a validation token” is obtained through a Uniform Resource Locator (URL) Hypertext Transfer Protocol (HTTPS) session.  This further purpose of using the validation token to verify that a web payment session is originated from a valid merchant has not been included in the claims.  Capps, therefore, does still disclose obtaining token IDs that are used for validation (¶ 26: “(b) tokenizing the transaction by linking one or more transaction instructions to one or more token IDs; (c) providing the end-user with the one or more token IDs . . .; (d) receiving confirmation that the end-user has presented, to a POS terminal, the token ID and a payment . . .; and (f) settling the transaction”), as it is currently written in the claims.
(¶ 169: “The web browser is used to download web pages or other content in various formats including HTML, XML, text, PDF, and postscript”).
Applicant further argues that it would be improper to combine the scripts of Tumminaro with Capps because Capps merely teaches using a token ID at a merchant for identifying a transaction.  Capps, however, does not only disclose using token IDs, but also discloses receiving a URL from merchants for use in a payment (¶ 43: “[A] transaction-specific URL, that is linked to a transaction-specific web page.  . . . If the consumer clicks on the transaction-specific URL, . . . the consumer accessing the transaction-specific web page on their mobile device . . .. The transaction-specific web page provides transaction instructions for the consumer to complete the transaction.”).  Thus, the use of an HTTPS session for receiving program scripts would benefit the merchant payment in Capps, as discussed further in the rejection under 35 U.S.C. 103.
Applicant then argues that Purdy fails to disclose payment information for a payment transaction because Purdy only discloses a transaction identifier, rights information, and a time stamp.  Purdy, however, is not cited only to disclose payment information (¶ 14: “Transaction processor 160 provides information concerning the transaction to URL generator 155. The information includes transaction identifier information that can be used as a key in a transaction database lookup.”), but is cited to disclose generating a URL by embedding it with (¶ 15: “URL generator 155 creates a bit string using an encryption process involving at least a subset of the transaction information provided by transaction processor 160”).  As discussed further below, the other cited references expand on this to disclose that this transaction information can be various types of other information used in a transaction.
Applicant again argues that Purdy fails to disclose embedding payment information in the URL, and that there would be no reason to do so because Purdy is not used in a mobile payment process.  As explained above, however, Purdy is only cited to disclose embedding transaction information in a URL (¶ 16: “The URL generator 155 then returns a URL containing the encrypted bit string . . . created during the encryption process using the transaction data”.  This is then combined with the payment in Capps for the purpose of embedding that payment transaction information into the URL.
Applicant further argues that it would be improper to combine the URL generation of Purdy with Capps because Capps merely teaches using a token ID at a merchant for identifying a transaction.  Again, though, Capps does not only disclose using token IDs, but also discloses receiving a URL from merchants for use in a payment (¶ 43: “[A] transaction-specific URL, that is linked to a transaction-specific web page.  . . . If the consumer clicks on the transaction-specific URL, . . . the consumer accessing the transaction-specific web page on their mobile device . . .. The transaction-specific web page provides transaction instructions for the consumer to complete the transaction.”).  Thus, securely embedding additional information into the URL would benefit the merchant payment in Capps, as discussed further in the rejection under 35 U.S.C. 103.
Applicant then argues that the payment device in Yang is a POS terminal, which is different from the browsing device used for online purchase.   Applicant, however, does not explain how (¶ 26: “The payment device 12 generates a payment request . . . and the payment is completed according to the payment request”), and a separate mobile terminal, capable of accessing the internet (¶ 26: “the mobile terminal 11 initiates a consumption request to the payment device 12”; ¶ 25: “the mobile terminal 11 and the back-end server 13 can communicate through communication links such as the Internet”).
Applicant next argues that the payment request information received in Yang is different from the information in the claimed invention.  Yang is only cited, however, for encrypting and sending payment information (¶ 29: “In order to improve the security of the transaction, the payment The device encrypts sensitive information such as the payment password. . . . [T]he back-end server obtains the payment request from the mobile terminal.”).  As discussed previously, and further below, the other cited references disclose that this payment information can be various types of other information used in a transaction.
Applicant further argues that it would be improper to combine the payment processing of Yang with Capps because it would not be required by, and could not provide any utility for, Capps.  Capps, however, is directed to providing a payment between a mobile device and a merchant by sending information between the two parties.  Thus, this secure payment processing would benefit the merchant payment in Capps, as discussed further in the rejection under 35 U.S.C. 103.
Applicant then argues that the transaction information in Khan is not included in a URL.  As discussed above, however, Purdy is cited for embedding information in a URL (¶ 15: “URL generator 155 creates a bit string using an encryption process involving at least a subset of the transaction information provided by transaction processor 160”).  Khan is then cited to expand on the types of transaction information that can be communicated during a payment (¶ 71: “For example, potential transaction data . . . may include any suitable data . . . including, but not limited to, . . . identification of the price to be paid, identification of the currency to be used during the transaction, identification of the payment networks supported by the merchant, and/or any other suitable information”).
Applicant finally summarizes the disclosures of the prior art references cited and argues that there would be no motivation to combine these references with Capps absent Applicant’s disclosure.  Applicant further explains that the additional references disclose isolated elements strung together, and they would render Capps inoperable for its intended purpose.  The motivation to apply each of the additional references, however, has been explained both above and in the rejection under 35 U.S.C. 103.  Capps is directed to a payment method through the exchange of information between merchant and mobile device.  Each of the cited references then improve specific aspects of this payment, and explain how the payment would benefit from their contribution.  Thus, the combination of elements are not merely strung together, and they do not render Capps inoperable for its intended purpose of providing a payment.
Dependent Claim 2
Regarding claim 2, Applicant argues that the claim is directed to two distinct devices operated by the purchaser and also a server interconnecting the devices with an online store.  Claim 2, however, contains no limitations addressing either a server or a second device, but only claims the web browsing capable device.  And, the two separate devices in the claimed invention are disclosed by Yang, as explained in the response to claim 1 above (¶ 26: “[T]he mobile terminal 11 initiates a consumption request to the payment device 12.  The payment device 12 generates a payment request . . . and the payment is completed according to the payment request”).  Capps, therefore, discloses all the limitations of claim 2, as that claim is currently written.
Dependent Claims 3–9
Applicant argues that claims 3–9 are allowable based on their dependence on claim 1.  Thus, for the reasons discussed above, the arguments regarding these claims are also not persuasive.
Independent Claim 11
Regarding claim 11, Applicant’s arguments are substantially similar to the arguments made regarding claim 1 above.  Thus, the responses to these arguments, along with any additional arguments, have been included again below.
Applicant first argues that Capps fails to teach the language in the preamble of the claim.  The language in the preamble itself, however, does not further limit claim 11 in this case.  A preamble limits a claim when it limits the structure of the claimed invention in some way, rather than merely stating a purpose or intended use.  See MPEP 2111.02.  Here, the body of the claim fully sets forth the limitations of the claimed invention, and the preamble merely states that claim 11 is directed to a “mobile payment method”, rather than providing any additional distinct limitations to the claimed invention.  Thus, the language in the preamble of claim 11 does not further limit the claim.
Applicant then argues that Capps fails to disclose two separate devices—the web browsing device and the mobile payment device.  As discussed further below, however, Yang is cited to disclose that the two devices can be separate devices (¶ 22: “The mobile terminal 11 may be a mobile terminal such as a mobile phone”; ¶ 23: “The payment device 12 may be a terminal device that can generate a payment request”).
necessarily a payment device, however, the mobile device still has the capability to run applications for providing purchasing requests and payments (¶ 27: “When the consumer accesses the transaction specific web page from a mobile device (e.g., via the transaction-specific URL), the service provider: (e) displays a token ID on the transaction-specific web page. . . . The service provider can then: (f) receive confirmation that the consumer has presented the token ID and a payment to the POS terminal”).
Applicant further argues that none of the references disclose a server with a URL generation module connected to the web browsing and mobile payment devices.  Purdy, however, is cited to disclose a server in communication with user devices (¶ 13: “a plurality of end user devices 105a–105n can communicate through an electronic network 140 with servers”), the server including a URL generator (¶ 14: “Transaction processor 160 is also configured to request a URL from a URL generator 155”; Fig. 1: servers in connection with URL generator).  
Applicant further argues that Capps fails to disclose two distinct devices operated by the purchaser and also a server interconnecting the devices with an online store.  Yang, however, is cited to disclose two separate devices (¶ 26: “[T]he mobile terminal 11 initiates a consumption request to the payment device 12.  The payment device 12 generates a payment request . . . and the payment is completed according to the payment request”).  And, claim 11 contains no limitations specifically indicating that a server interconnects the devices to an online store.  Both Yang and Purdy, however, still disclose a server in connection with the various devices and (Purdy, ¶ 13: “a plurality of end user devices 105a–105n can communicate through an electronic network 140 with servers”; Yang, ¶ 24: “The back-end server 13 may be a server of a payment service provider such as a third-party payment platform”).
Applicant next argues that Capps fails to disclose the validation token because the token IDs in Capps are used for referencing transaction details at a point of sale (POS) terminal, and thus does not disclose using the validation token to verify that the web payment session is originated from a valid merchant.  As the claims are currently written, however, they only claim that “a validation token” is obtained through a Uniform Resource Locator (URL) Hypertext Transfer Protocol (HTTPS) session.  This further purpose of using the validation token to verify that a web payment session is originated from a valid merchant has not been included in the claims.  Capps, therefore, does still disclose obtaining token IDs that are used for validation (¶ 26: “(b) tokenizing the transaction by linking one or more transaction instructions to one or more token IDs; (c) providing the end-user with the one or more token IDs . . .; (d) receiving confirmation that the end-user has presented, to a POS terminal, the token ID and a payment . . .; and (f) settling the transaction”), as it is currently written in the claims.
Applicant then argues that Tumminaro fails to disclose program scripts for interacting with a payment core, getting authorization, and returning payment data because Tumminaro discloses installing an application program for functionalities rather than a dynamic download of program scripts.  Although Tumminaro does disclose downloading an application, Tumminaro also discloses downloading scripts and web pages directly through a browser without any application involved (¶ 169: “The web browser is used to download web pages or other content in various formats including HTML, XML, text, PDF, and postscript”).
(¶ 43: “[A] transaction-specific URL, that is linked to a transaction-specific web page.  . . . If the consumer clicks on the transaction-specific URL, . . . the consumer accessing the transaction-specific web page on their mobile device . . .. The transaction-specific web page provides transaction instructions for the consumer to complete the transaction.”).  Thus, the use of an HTTPS session for receiving program scripts would benefit the merchant payment in Capps, as discussed further in the rejection under 35 U.S.C. 103.
Applicant then argues that Purdy fails to disclose payment information for a payment transaction because Purdy only discloses a transaction identifier, rights information, and a time stamp.  Purdy, however, is not cited only to disclose payment information (¶ 14: “Transaction processor 160 provides information concerning the transaction to URL generator 155. The information includes transaction identifier information that can be used as a key in a transaction database lookup.”), but is cited to disclose generating a URL by embedding it with transaction information (¶ 15: “URL generator 155 creates a bit string using an encryption process involving at least a subset of the transaction information provided by transaction processor 160”).  As discussed further below, the other cited references expand on this to disclose that this transaction information can be various types of other information used in a transaction.
Applicant again argues that Purdy fails to disclose embedding payment information in the URL, and that there would be no reason to do so because Purdy is not used in a mobile payment process.  As explained above, however, Purdy is only cited to disclose embedding transaction (¶ 16: “The URL generator 155 then returns a URL containing the encrypted bit string . . . created during the encryption process using the transaction data”.  This is then combined with the payment in Capps for the purpose of embedding that payment transaction information into the URL.
Applicant further argues that it would be improper to combine the URL generation of Purdy with Capps because Capps merely teaches using a token ID at a merchant for identifying a transaction.  Again, though, Capps does not only disclose using token IDs, but also discloses receiving a URL from merchants for use in a payment (¶ 43: “[A] transaction-specific URL, that is linked to a transaction-specific web page.  . . . If the consumer clicks on the transaction-specific URL, . . . the consumer accessing the transaction-specific web page on their mobile device . . .. The transaction-specific web page provides transaction instructions for the consumer to complete the transaction.”).  Thus, securely embedding additional information into the URL would benefit the merchant payment in Capps, as discussed further in the rejection under 35 U.S.C. 103.
Applicant then argues that the payment device in Yang is a POS terminal, which is different from the browsing device used for online purchase.   Applicant, however, does not explain how the browsing device in the claims is different from the device in Yang.  Yang instead discloses a payment device, capable of payment (¶ 26: “The payment device 12 generates a payment request . . . and the payment is completed according to the payment request”), and a separate mobile terminal, capable of accessing the internet (¶ 26: “the mobile terminal 11 initiates a consumption request to the payment device 12”; ¶ 25: “the mobile terminal 11 and the back-end server 13 can communicate through communication links such as the Internet”).
(¶ 29: “In order to improve the security of the transaction, the payment The device encrypts sensitive information such as the payment password. . . . [T]he back-end server obtains the payment request from the mobile terminal.”).  As discussed previously, and further below, the other cited references disclose that this payment information can be various types of other information used in a transaction.
Applicant further argues that it would be improper to combine the payment processing of Yang with Capps because it would not be required by, and could not provide any utility for, Capps.  Capps, however, is directed to providing a payment between a mobile device and a merchant by sending information between the two parties.  Thus, this secure payment processing would benefit the merchant payment in Capps, as discussed further in the rejection under 35 U.S.C. 103.
Applicant then argues that the transaction information in Khan is not included in a URL.  As discussed above, however, Purdy is cited for embedding information in a URL (¶ 15: “URL generator 155 creates a bit string using an encryption process involving at least a subset of the transaction information provided by transaction processor 160”).  Khan is then cited to expand on the types of transaction information that can be communicated during a payment transaction (¶ 71: “For example, potential transaction data . . . may include any suitable data . . . including, but not limited to, . . . identification of the price to be paid, identification of the currency to be used during the transaction, identification of the payment networks supported by the merchant, and/or any other suitable information”).
Applicant finally summarizes the disclosures of the prior art references cited and argues that there would be no motivation to combine these references with Capps absent Applicant’s 
Dependent Claim 12
Regarding claim 12, Applicant argues that Capps does not disclose a mobile wallet Application Programming Interface (API), so it cannot disclose information required by a mobile wallet API.  The broadest reasonable interpretation of claim 12, however, is that the transaction information is any information required by a mobile wallet API.  And, Capps discloses both generating a URL from transaction information (¶ 27: “(a) staging a transaction between a merchant and a consumer; (b) obtaining the consumer’s contact information (e.g., the consumer’s mobile telephone number or e-mail address); (c) creating a transaction-specific unique reference locator (URL) linked to a transaction-specific web page; and (d) sending the transaction-specific URL to the consumer.”), and various information that can be sent through APIs (¶ 30: “[A]pplication program interfaces (APIs) for the transmission of information, data, instructions, funds, etc.”).  The transaction information in Capps therefore still encompasses the information claimed in claim 12.


Independent Claim 14
Regarding claim 14, Applicant’s arguments are substantially similar to the arguments made regarding claims 1 and 11 above.  Applicant explains some elements of each of the references cited, and then argues that each reference alone does not disclose the claimed invention.  As explained in the rejection under 35 U.S.C. 103, and the responses above, the references, in combination, disclose all the limitations of the claimed invention.  Thus, for the reasons discussed above, the arguments regarding claim 14 are also not persuasive.
Dependent Claim 15
Regarding claim 15, Applicant argues that Yang fails to disclose sending information to the server because the information sent in Yang is not the specific information indicated in claim 14.  Yang, however, is only cited to disclose securely sending information to the server (¶ 29: “[T]he back-end server obtains the payment request from the mobile terminal.”).  The additional references cited for claim 14 further disclose that transaction information could be any number of different types of information (Khan, ¶ 71: “For example, potential transaction data . . . may include any suitable data . . . including, but not limited to, . . . identification of the price to be paid, identification of the currency to be used during the transaction, identification of the payment networks supported by the merchant, and/or any other suitable information”).  Thus, the cited references, in combination, disclose all the limitations of claim 15.
Claim Rejections under 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–9 and 11–17 are rejected under 35 U.S.C. 103 as being unpatentable over Capps et al., U.S. Patent App. No. 2013/0317923 (“Capps”) in view of Tumminaro, U.S. Patent App. No. 2007/0233615 (“Tumminaro”); Purdy, Sr. et al., U.S. Patent App. No. 2010/0192210 (“Purdy”); Yang et al., WIPO App. Pub. No. 2016/206530A1 (“Yang”); and Khan et al., U.S. Patent App. No. 2015/0095238 (“Khan”).
For claim 1, Capps teaches:
A mobile payment method comprising the steps of (¶ 47: example method)
providing a mobile payment device having mobile payment capability and a mobile identity (¶ 27: mobile device that can perform payment identified by telephone number); 
providing transaction information for a transaction (¶ 47: purchase request provided); 
 . . . the transaction information including a transaction identity (¶ 38: token ID associated with transaction)  . . .; 
the server sending the URL link to the mobile payment device using the mobile identity (¶ 48: URL link can be sent through telephone number);
displaying the URL link by the mobile payment device (Fig. 9, ¶ 43: screenshot of URL displayed on user device); 
clicking on the URL link to set up a . . . session by the mobile payment device (¶ 43: consumer clicks URL to access webpage from mobile device); 
. . . validation token to the mobile device in the HTTPS session (¶ 26: user provided with token IDs).
Capps does not teach: providing a server including a Uniform Resource Locator (URL) Generation module; sending the transaction information to the URL Generation module of the a server; the URL Generation module of the server creating a URL link containing the transaction information including . . . a transaction amount, a currency code, a merchant identity, supported networks and a message signature; a Hypertext Transfer Protocol Secure (HTTPS) session; downloading a program script; and confirming payment transaction by the mobile payment device, the step of confirming payment transaction includes the program script retrieving the payment related 
	Tumminaro, however, teaches:
a Hypertext Transfer Protocol Secure (HTTPS) session (¶ 203, 457: web connection from mobile phone can be HTTPS); and 
downloading a program script (¶ 169: browser can download various content including scripts); and
the program script (¶ 169: browser can download various content including scripts; ¶ 166: program can be downloaded for phone to send money).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment method in Capps by adding the ability to have a HTTPS session and download scripts from Tumminaro.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these payments more convenient—by allowing more flexibility in using the applications—a benefit explicitly disclosed by Tumminaro (¶ 20: need for cost-effective payment system that can be used flexibly; ¶ 21: invention addresses issues through a mobile payment system).
The combination of Capps and Tumminaro does not teach: providing a server including a Uniform Resource Locator (URL) Generation module; sending the transaction information to the URL Generation module of the a server; the URL Generation module of the server creating a URL link containing the transaction information, the transaction information including . . . a transaction amount, a currency code, a merchant identity, supported networks and a message signature; and 
	Purdy, however, teaches:
providing a server including a Uniform Resource Locator (URL) Generation module (Fig. 1, ¶ 13–14: server with URL generator); and 
sending the transaction information to the URL Generation module of the a server (¶ 14: transaction information sent to URL generator);
the URL Generation module of the server creating a URL link containing the transaction information (¶ 15–16: URL generator creates URL with bit string involving transaction data), the transaction information including . . .  a merchant identity . . . and a message signature (¶ 35–36, Table 1: URL containing, for example, store front ID and encrypted string); and
embedded in the URL (¶ 15–16: URL containing transaction data).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment method in Capps and the ability to have a HTTPS session and download scripts in Tumminaro by adding the URL generator from Purdy.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making electronic communications more secure—by providing an authorization URL—a benefit explicitly disclosed by Purdy (¶ 2–3: need for better protection of information shared over networks; ¶ 4: invention in part provides an authorization URL).  Although 
The combination of Capps, Tumminaro, and Purdy does not teach: the transaction information including . . . a transaction amount, a currency code . . ., [and] supported networks; and confirming payment transaction by the mobile payment device, the step of confirming payment transaction includes . . . retrieving the payment related information . . ., interacting with a mobile payment core of the mobile device to generate encrypted payment data and sending the encrypted data to one of the online merchant and the server.
	Yang, however, teaches:
confirming payment transaction by the mobile payment device, the step of confirming payment transaction includes . . . retrieving the payment related information (¶ 29: payment request information sent to mobile terminal) . . ., interacting with a mobile payment core of the mobile device to generate encrypted payment data and sending the encrypted data to one of the online merchant and the server (¶ 29–30: payment request information encrypted and sent to server; ¶ 32–33, 60: payment platform also receives payment request data).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment method in Capps, the ability to have a HTTPS session and download scripts in Tumminaro, and the URL generator in Purdy by adding the payment processing from Yang.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these payments more secure—by providing (¶ 9: invention improves security of payments through encryptions and decryptions).  Capps, Tumminaro, Purdy, and Yang are all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
The combination of Capps, Tumminaro, Purdy, and Yang does not teach: the transaction information including . . . a transaction amount, a currency code . . ., [and] supported networks.
	Khan, however, teaches:
the transaction information including . . . a transaction amount, a currency code . . ., [and] supported networks (¶ 71: transaction data can include, but is not limited to, a price or amount to pay, currency code, and identification of payment networks supported or processing capabilities).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment method in Capps, the ability to have a HTTPS session and download scripts in Tumminaro, the URL generator in Purdy, and the payment processing in Yang by adding the specific transaction information from Khan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating communications of information for payments—a benefit explicitly disclosed by Khan (¶ 3: need for method of securely communicating credentials; ¶ 4–6: invention provides various methods of communicating information for online payments).  Capps, Tumminaro, Purdy, Yang, and Khan are all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
For claim 2, Capps, Tumminaro, Purdy, Yang, and Khan teach all the limitations of claim 1 above, and Capps further teaches:
A mobile payment method as claimed in claim 1 wherein the step of providing transaction information for a transaction includes the step of making a purchase at an online merchant and checking out using a web browsing capable device (¶ 47: purchase request at online merchant web interface using mobile device; ¶ 32: checkout experience over web page).
For claim 3, Capps, Tumminaro, Purdy, Yang, and Khan teach all the limitations of claim 2 above, and Capps further teaches:
A mobile payment method as claimed in claim 2 wherein the step of sending the transaction information to a server includes sending the transaction information to the server from one of the online merchant and the web browsing capable device (¶ 47: service provider receives purchase request from merchant).
For claim 4, Capps, Tumminaro, Purdy, Yang, and Khan teach all the limitations of claim 1 above, and Capps further teaches:
A mobile payment method as claimed in claim 1 wherein the step of providing transaction information for a transaction includes the steps of creating a bill for goods or services by a provider of the goods or services, the bill including transaction information (¶ 47: purchase request for goods or services; ¶ 25: invention applies to bill payments or paying for goods and services).
For claim 5, Capps, Tumminaro, Purdy, Yang, and Khan teach all the limitations of claim 4 above, and Capps further teaches:
A mobile payment method as claimed in claim 4 wherein the step of sending the transaction information to 00103949.130a server includes sending the transaction information to the server from the provider of the goods or services (¶ 47: service provider receives purchase request from merchant).
For claim 6, Capps, Tumminaro, Purdy, Yang, and Khan teach all the limitations of claim 1 above, and Capps further teaches:
A mobile payment method as claimed in claim 1 wherein the step of preparing a URL link containing the transaction information includes information required by a mobile wallet Application Programming Interface (API) used in the transaction (¶ 30: data can be sent through APIs; ¶ 27: token ID used in transaction is linked from created URL).
For claim 7, Capps, Tumminaro, Purdy, Yang, and Khan teach all the limitations of claim 1 above, and Capps further teaches:
A mobile payment method as claimed in claim 1 wherein the step of sending the URL link to the mobile payment device using the mobile identity includes using one of Short Message Service (SMS) and Email (¶ 48: URL sent in email or SMS).
For claim 8, Capps, Tumminaro, Purdy, Yang, and Khan teach all the limitations of claim 3 above, and Capps further teaches:
A mobile payment method as claimed in claim 3 wherein the step of the user clicking on the URL link to set up a . . . session includes setting up a  (¶ 38: web page maintained on service provider server).
Capps does not teach: a HTTPS session.
	Tumminaro, however, teaches:
a HTTPS session (¶ 203, 457: web connection can be HTTPS).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment method in Capps, the URL generator in Purdy, the payment processing in Yang, and the specific transaction information in Khan by adding the ability to have a HTTPS session from Tumminaro.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these payments more convenient—by allowing more flexibility in using the applications—a benefit explicitly disclosed by Tumminaro (¶ 20: need for cost-effective payment system that can be used flexibly; ¶ 21: invention addresses issues through a mobile payment system).  Capps, Tumminaro, Purdy, Yang, and Khan are all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
For claim 9, Capps, Tumminaro, Purdy, Yang, and Khan teach all the limitations of claim 1 above, and Capps further teaches:
A mobile payment method as claimed in claim 1 wherein the step of downloading a program script and 00103949.131validation token to the mobile device in the . . . session includes . . . the validation token from one of the online merchant and the server (¶ 27: service provider displays token ID; ¶ 38: web page maintained on service provider server).

	Tumminaro, however, teaches:
the HTTPS session (¶ 203, 457: web connection can be HTTPS); and 
downloading the program script (¶ 169: browser can download various content including scripts).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment method in Capps, the URL generator in Purdy, the payment processing in Yang, and the specific transaction information in Khan by adding the ability to have a HTTPS session and download scripts from Tumminaro.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these payments more convenient—by allowing more flexibility in using the applications—a benefit explicitly disclosed by Tumminaro (¶ 20: need for cost-effective payment system that can be used flexibly; ¶ 21: invention addresses issues through a mobile payment system).  Capps, Tumminaro, Purdy, Yang, and Khan are all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
For claim 11, Capps teaches:
A mobile payment method comprising the steps of (¶ 47: example method): 
providing a web browsing capable device (¶ 43: mobile device only sometimes not have “browser capability”)
providing a mobile payment device having mobile payment capability and a mobile identity (¶ 27: mobile device that can perform payment identified by telephone number); 
providing a server connectable to the web browsing capable device and the mobile payment device (¶ 38: service provider; ¶ 55: parties are connected) . . .;
using the web browsing capable device in communication with the Internet to make an online purchase at an online store and receiving payment information (¶ 47: purchase request at online merchant web interface using mobile device; ¶ 32: checkout experience over web page);
sending transaction information from one of the online merchant and the web browsing capable device to the . . . server (¶ 47: service provider receives purchase request from merchant); 
 . . . the transaction information including a transaction identity (¶ 38: token ID associated with transaction) . . .; 
the server sending the URL link to the mobile payment device using the mobile identity (¶ 48: URL link can be sent through telephone number); 
displaying a URL link by the mobile payment device (Fig. 9, ¶ 43: screenshot of URL displayed on user device);
a user clicking on the URL link by the mobile payment device to set up a . . . session between the mobile payment device and one of the server and the online merchant (¶ 43: consumer clicks URL to access webpage; ¶ 38: web page maintained on service provider server)
. . . validation token to the mobile payment device from the one of the server and the online merchant in the . . . session (¶ 26: user provided with token IDs; ¶ 27: service provider displays token ID; ¶ 38: web page maintained on service provider server); 
sending a token indication from the mobile device to one of the server and the online merchant (¶ 26: token ID presented to POS); and
one of the server and the online merchant authorizing the transaction . . . (¶ 27: transaction validated).
Capps does not teach: the server including a Uniform Resource Locator (URL) Generation module; sending transaction information . . . to the URL Generation module of the server; the URL Generation module of the server creating a URL link containing the transaction information, the transaction information including . . . a transaction amount, a currency code, a merchant identity, supported networks and a message signature; a HTTPS session; downloading a program script; and authorizing the transaction with a payment network.
	Tumminaro, however, teaches:
a Hypertext Transfer Protocol Secure (HTTPS) session (¶ 203, 457: web connection can be HTTPS); and 
downloading a program script (¶ 169: browser can download various content including scripts).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment method in Capps by adding the ability to have a HTTPS session and download scripts from Tumminaro.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these payments (¶ 20: need for cost-effective payment system that can be used flexibly; ¶ 21: invention addresses issues through a mobile payment system).
The combination of Capps and Tumminaro does not teach: the server including a Uniform Resource Locator (URL) Generation module; sending transaction information . . . to the URL Generation module of the server; the URL Generation module of the server creating a URL link containing the transaction information, the transaction information including . . . a transaction amount, a currency code, a merchant identity, supported networks and a message signature; and authorizing the transaction with a payment network.
	Purdy, however, teaches:
the server including a Uniform Resource Locator (URL) Generation module (Fig. 1, ¶ 13–14: server with URL generator); and 
sending transaction information . . . to the URL Generation module of the server (¶ 14: transaction information sent to URL generator);
the URL Generation module of the server creating a URL link containing the transaction information (¶ 15–16: URL generator creates URL with bit string involving transaction data), the transaction information including . . .  a merchant identity . . . and a message signature (¶ 35–36, Table 1: URL containing, for example, store front ID and encrypted string).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment method in Capps and the ability to have a HTTPS session and download scripts in Tumminaro by adding the URL generator from (¶ 2–3: need for better protection of information shared over networks; ¶ 4: invention in part provides an authorization URL).  Although Purdy is concerned more with transactions involving digital content, one of ordinary skill in the art would still have been motivated to apply the URL encryptions in Purdy to the specific URLs in Capps to make them more secure.
The combination of Capps, Tumminaro, and Purdy does not teach: the transaction information including . . . a transaction amount, a currency code . . ., [and] supported networks; and authorizing the transaction with a payment network.
	Yang, however, teaches:
providing a . . . device; providing a . . . payment device (¶ 22–23: mobile terminal and payment device may be two separate devices);
authorizing the transaction with a payment network (¶ 33, 60: information sent to payment platform for processing according to their requirements).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment method in Capps, the ability to have a HTTPS session and download scripts in Tumminaro, and the URL generator in Purdy by adding the payment processing from Yang.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these payments more secure—by providing encryptions—a benefit explicitly disclosed by Yang (¶ 9: invention improves security of payments through encryptions and decryptions).  Capps, Tumminaro, Purdy, and Yang are all 
The combination of Capps, Tumminaro, Purdy, and Yang does not teach: the transaction information including . . . a transaction amount, a currency code . . ., [and] supported networks.
	Khan, however, teaches:
the transaction information including . . . a transaction amount, a currency code . . ., [and] supported networks (¶ 71: transaction data can include, but is not limited to, a price or amount to pay, currency code, and identification of payment networks supported or processing capabilities).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment method in Capps, the ability to have a HTTPS session and download scripts in Tumminaro, the URL generator in Purdy, and the payment processing in Yang by adding the specific transaction information from Khan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating communications of information for payments—a benefit explicitly disclosed by Khan (¶ 3: need for method of securely communicating credentials; ¶ 4–6: invention provides various methods of communicating information for online payments).  Capps, Tumminaro, Purdy, Yang, and Khan are all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.

For claim 12, Capps, Tumminaro, Purdy, Yang, and Khan teach all the limitations of claim 11 above, and Capps further teaches:
A mobile payment method as claimed in claim 11 wherein the step of preparing a URL link containing the transaction information includes information required by a mobile wallet Application Programming Interface (API) used in the transaction (¶ 30: data can be sent through APIs; ¶ 27: token ID used in transaction is linked from created URL).
For claim 13, Capps, Tumminaro, Purdy, Yang, and Khan teach all the limitations of claim 11 above, and Capps further teaches:
A mobile payment method as claimed in claim 11 wherein the step of sending the URL link to the mobile payment device using the mobile identity includes using one of Short Message Service (SMS) and Email (¶ 48: URL sent in email or SMS).
For claim 14, Capps teaches:
A mobile payment system comprising (¶ 30: system 100): 
a server receiving transaction information (¶ 47: purchase request received at service provider), . . . the transaction information including a transaction identity, (¶ 38: token ID associated with transaction); 
a mobile payment device having a mobile payment capability (¶ 27: mobile device that can perform payment); 
wherein the mobile payment device receives the URL link with the transaction information (¶ 48: URL link sent to mobile device), displays the URL link on the mobile payment device for selection by a user (Fig. 9, ¶ 43: screenshot of URL displayed on user device), and establishes a . . . session using the URL link when selected by the user (¶ 43: consumer clicks URL to access webpage); and
. . . validation token [is] downloaded to the mobile payment device in the . . . session (¶ 26: user provided with token IDs).
Capps does not teach: the server including a Uniform Resource Locator (URL) link generator for creating a URL link including the transaction information, the transaction information including . . . a transaction amount, a currency code, a merchant identity, supported networks and a message signature; a Hypertext Transfer Protocol Secure (HTTPS) session; program script . . . [is] downloaded . . ., wherein the program script retrieves the payment information embedded in the URL, establishes a payment protocol with the payment capability of the mobile payment device.
	Tumminaro, however, teaches:
a Hypertext Transfer Protocol Secure (HTTPS) session (¶ 203, 457: web connection can be HTTPS); and 
program script . . . [is] downloaded . . . (¶ 169: browser can download various content including scripts), wherein the program script . . . establishes a payment protocol (¶ 166: program can be downloaded for phone to send money).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment system in Capps by adding the ability to have a HTTPS session and download payment programs from Tumminaro.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making (¶ 20: need for cost-effective payment system that can be used flexibly; ¶ 21: invention addresses issues through a mobile payment system).
The combination of Capps and Tumminaro does not teach: the server including a Uniform Resource Locator (URL) link generator for creating a URL link including the transaction information, the transaction information including . . . a transaction amount, a currency code, a merchant identity, supported networks and a message signature; and retrieves the payment information embedded in the URL, establishes a payment protocol with the payment capability of the mobile payment device.
	Purdy, however, teaches:
the server including a Uniform Resource Locator (URL) link generator for creating a URL link including the transaction information (¶ 15–16: URL generator creates URL with bit string involving transaction data), the transaction information including . . .  a merchant identity . . . and a message signature (¶ 35–36, Table 1: URL containing, for example, store front ID and encrypted string);
embedded in the URL (¶ 15–16: URL containing transaction data).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment system in Capps and the ability to have a HTTPS session and download scripts in Tumminaro by adding the URL generator from Purdy.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making electronic communications more secure—by providing an authorization URL—a benefit explicitly disclosed by Purdy (¶ 2–3: need for better protection of information shared over networks; ¶ 4: invention in part provides an authorization URL).  Although Purdy is concerned more with transactions involving digital content, one of ordinary skill in the art would still have been motivated to apply the URL encryptions in Purdy to the specific URLs in Capps to make them more secure.
The combination of Capps, Tumminaro, and Purdy does not teach: the transaction information including . . . a transaction amount, a currency code . . ., [and] supported networks; and retrieves the payment information . . ., establishes a payment protocol with the payment capability of the mobile payment device.
	Yang, however, teaches:
retrieves the payment information (¶ 29: payment request information sent to mobile terminal) . . ., establishes a payment protocol with the payment capability of the mobile payment device (¶ 29–30: payment request information encrypted and sent to server; ¶ 32–33, 60: payment platform also receives payment request data).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment system in Capps, the ability to have a HTTPS session and download scripts in Tumminaro, and the URL generator in Purdy by adding the payment processing from Yang.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these payments more secure—by providing encryptions—a benefit explicitly disclosed by Yang (¶ 9: invention improves security of payments through encryptions and decryptions).  Capps, Tumminaro, Purdy, and Yang are all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these systems together.

	Khan, however, teaches:
the transaction information including . . . a transaction amount, a currency code . . ., [and] supported networks (¶ 71: transaction data can include, but is not limited to, a price or amount to pay, currency code, and identification of payment networks supported or processing capabilities).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment system in Capps, the ability to have a HTTPS session and download scripts in Tumminaro, the URL generator in Purdy, and the payment processing in Yang by adding the specific transaction information from Khan.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating communications of information for payments—a benefit explicitly disclosed by Khan (¶ 3: need for method of securely communicating credentials; ¶ 4–6: invention provides various methods of communicating information for online payments).  Capps, Tumminaro, Purdy, Yang, and Khan are all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these systems together.



For claim 15, Capps, Tumminaro, Purdy, Yang, and Khan teach all the limitations of claim 14 above, and Capps further teaches:
A mobile payment system as claimed in claim 14 further including: an online merchant (¶ 47: purchase request at online merchant web interface using mobile device); and 
a web browsing capable device (¶ 43: mobile device only sometimes not have “browser capability”) communicating with the online merchant to create the transaction information (¶ 47: purchase request from mobile device).
Capps does not teach to: send the transaction information to the server.
	Yang, however, teaches to:
send the transaction information to the server (¶ 29–30: payment request information encrypted and sent to server).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment system in Capps, the ability to have a HTTPS session and download scripts in Tumminaro, the URL generator in Purdy, and the specific transaction information in Khan by adding the ability to send information from Yang.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these payments more secure—by providing encryptions—a benefit explicitly disclosed by Yang (¶ 9: invention improves security of payments through encryptions and decryptions).  Capps, Tumminaro, Purdy, Yang, and Khan are all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these systems together.
For claim 16, Capps, Tumminaro, Purdy, Yang, and Khan teach all the limitations of claim 14 above, and Capps further teaches:
A mobile payment system as claimed in claim 14 further including an online merchant to create the transaction information and send the transaction information to the server (¶ 47: service provider receives purchase request from online merchant).
For claim 17, Capps, Tumminaro, Purdy, Yang, and Khan teach all the limitations of claim 14 above, and Yang further teaches:
A mobile payment system as claimed in claim 14 further including a mobile payment core of the mobile payment device interacting with the program script to generate encrypted payment data sent to the server (¶ 29–30: payment request information encrypted and sent to server; ¶ 32–33, 60: payment platform also receives payment request data).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payment system in Capps, the ability to have a HTTPS session and download scripts in Tumminaro, the URL generator in Purdy, and the specific transaction information in Khan by adding the payment processing from Yang.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making these payments more secure—by providing encryptions—a benefit explicitly disclosed by Yang (¶ 9: invention improves security of payments through encryptions and decryptions).  Capps, Tumminaro, Purdy, Yang, and Khan are all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these systems together.

Respectfully submitted,
/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
                                                                                                                                                                                                  Conferees:
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696        

/Vincent Millin/
Appeal Practice Specialist
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.